FILED
                            NOT FOR PUBLICATION
                                                                             NOV 22 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MOTOROLA, INC., FKA Motorola                     No.    16-55312
Solutions, Inc., a Delaware corporation,
                                                 D.C. No.
              Plaintiff-Appellee,                2:04-cv-02655-JFW-SH

 v.
                                                 MEMORANDUM*
HAROLD PICK, DBA C. Donnelly
Communications, DBA Radio Design, an
individual,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                          Submitted November 13, 2017**
                              Pasadena, California

Before: KOZINSKI, HAWKINS, and PARKER,*** Circuit Judges.



      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Barrington D. Parker, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Defendant Harold Pick (“Pick”) appeals the district court’s denial of his motion

to vacate a renewal of judgment in favor of Motorola Solutions, Inc. (“MSI”). We

affirm.

      The district court correctly concluded MSI had standing to seek renewal of the

judgment against Pick. It was not necessary for Motorola, Inc. to execute a separate

assignment of its rights in the judgment to MSI because this automatically occurred

as an operation of Delaware law. 8 Del Code § 259 (a) (“when any merger . . . shall

become effective under this chapter. . . . all debts due to any of [the] constituent

corporations . . . shall be vested in the corporation surviving or resulting from such

merger”). To the extent Pick argued it was possible the judgment against him had

already been transferred to another entity prior to the merger, MSI properly

controverted this speculation with a sworn affidavit in opposition to Pick’s motion to

vacate the renewal. Finally, the district court sufficiently articulated reasons in

support of its decision by incorporating by reference the arguments set forth in MSI’s

opposition.

      AFFIRMED.




                                          2